Exhibit 10.45
OUTDOOR CHANNEL HOLDINGS, INC.
2004 LONG-TERM INCENTIVE PLAN
 
Restricted Stock Unit Award Agreement
 
Award No.                    
     You are hereby awarded Restricted Stock Units (the “RSUs”) subject to the
terms and conditions set forth in this Restricted Stock Unit Award Agreement
(“Award Agreement”), in the Restricted Stock Unit Election (the “Election
Form”), and in the Outdoor Channel Holdings, Inc. 2004 Long-Term Incentive Plan
(the “Plan”), which is attached hereto as Exhibit A. A summary of the Plan
appears in its Prospectus, which is attached as Exhibit B. You should carefully
review these documents, and consult with your personal financial advisor, in
order to fully understand the implications of this Award Agreement, including
your tax alternatives and their consequences.
     By executing this Award Agreement, you agree to be bound by all of the
Plan’s terms and conditions as if they had been set out verbatim in this Award
Agreement. In addition, you recognize and agree that all determinations,
interpretations, or other actions respecting the Plan and this Award Agreement
will be made by the Board of Directors (the “Board”) of Outdoor Channel
Holdings, Inc. (the “Company”), or the Committee pursuant to Section 4 of the
Plan, and that such determinations, interpretations or other actions are (unless
arbitrary and capricious) final, conclusive and binding upon all parties,
including you, your heirs and representatives. Capitalized terms are defined in
the Plan or in this Award Agreement.
1. Specific Terms. Your RSUs have the following terms:

     
Name of Participant
   
Number of Restricted Stock Units Subject to Award
   
Purchase Price per Share (if applicable)
  Not applicable.
Award Date
   
Settlement Date
  See Election Form.
Vesting of Award
  See Vesting Appendix.

 



--------------------------------------------------------------------------------



 



2. Termination of Continuous Service. This Award shall be canceled and become
automatically null and void immediately after termination of your Continuous
Service for any reason, but only to the extent you have not become vested.
3. Vesting and Settlement Date. Shares underlying the RSUs shall become vested
pursuant to the vesting schedule set forth in the Vesting Appendix of this Award
Agreement. Shares will then be issued (to the extent vested) as soon as
practicable, but in no event later than thirty (30) days after the Settlement
Date specified in the Election Form. The Company will issue to you or your
duly-authorized transferee, free from vesting restrictions (but subject to such
legends as the Company determines to be appropriate), one Share for each vested
RSU after the applicable Settlement Date. Fractional shares will not be issued,
and cash will be paid on the applicable Settlement Date in lieu thereof.
4. Withholding. Certificates shall not be delivered to you unless you have made
arrangements satisfactory to the Committee to satisfy any applicable
tax-withholding obligations. If approved by the Company, in its discretion, you
may, in your discretion, authorize the Company to withhold a portion of the
Shares that would otherwise be issued to you upon the lapse of the applicable
vesting restrictions to satisfy such withholding obligations (up to the minimum
statutorily required withholding obligations).
5. Investment Purposes. You acknowledge that you are acquiring your Shares
underlying your RSUs for investment purposes only and without any present
intention of selling or distributing them.
6. Designation of Beneficiary. Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a beneficiary (the “Beneficiary”) to your
interest, if any, in the RSUs awarded hereby. You shall designate the
Beneficiary by completing and executing a designation of beneficiary agreement
substantially in the form attached hereto as Exhibit C (the “Designation of
Beneficiary”) and delivering an executed copy of the Designation of Beneficiary
to the Company.
7. Income Taxes and Deferred Compensation. The Participant is solely responsible
and liable for the satisfaction of all taxes and penalties that may arise in
connection with this Award (including any taxes arising under Section 409A of
the Code), and the Company shall not have any obligation to indemnify or
otherwise hold any Participant harmless from any or all of such taxes. The
Committee shall have the discretion to unilaterally modify this Award in a
manner that (i) conforms with the requirements of Section 409A of the Code,
(ii) that voids any election of the Participant to the extent it would violate
Section 409A of the Code, and (iii) for any distribution election that would
violate Section 409A of the Code, to make distributions pursuant to the Award at
the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is elected by the Participant, subject to any valid
second election to defer, provided that the Committee permits second elections
to defer in accordance with Section 409A(a)(4)(C). The Committee shall have the
sole discretion to interpret the requirements of the Code, including
Section 409A, for purposes of the Plan and this Award Agreement.
8. Notices. Any notice, payment or communication required or permitted to be
given by any provision of this Award Agreement shall be in writing and shall be
delivered personally or sent by certified mail, return receipt requested,
addressed as follows: (i) if to the Company, at the address set forth on the
signature page, to the attention of: Board of Directors of Outdoor Channel
Holdings, Inc.; (ii) if to you, at the address set forth below your signature on
the signature page. Each party may, from

-2-



--------------------------------------------------------------------------------



 



time to time, by notice to the other party hereto, specify a new address for
delivery of notices relating to this Award Agreement. Any such notice shall be
deemed to be given as of the date such notice is personally delivered or
properly mailed.
9. Binding Effect. Except as otherwise provided in this Award Agreement or in
the Plan, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, transferees, and assigns.
10. Modifications. This Award Agreement may be modified or amended at any time,
in accordance with Section 15 of the Plan and provided that you must consent in
writing to any modification that adversely alters or impairs any rights or
obligations under this Award Agreement.
11. Headings. Section and other headings contained in this Award Agreement are
for reference purposes only and are not intended to describe, interpret, define
or limit the scope or intent of this Award Agreement or any provision hereof.
12. Severability. Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.
13. Counterparts. This Award Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.
14. Governing Law. This Award Agreement shall be interpreted, administered and
otherwise subject to the laws of the State of Delaware (disregarding any
choice-of-law provisions).
<Signature Page Follows>

-3-



--------------------------------------------------------------------------------



 



     BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that the RSUs hereby awarded under and
governed by the terms and conditions of this Award Agreement and the Plan.

            OUTDOOR CHANNEL HOLDINGS, INC.
      By:           Title:   

         
 
  Address:   43445 Business Park Drive, Suite 103 Temecula, CA 92590

     The undersigned hereby accepts the terms of this Award Agreement and the
Plan.

           
 
 
 
[DIRECTOR]    
 
       
 
  Address:    

-4-



--------------------------------------------------------------------------------



 



Vesting Appendix
The Restricted Stock Units shall vest as provided below, and once vested, shall
be settled by the Company’s issuance of shares of Company common stock
reflecting that number of vested Restricted Stock Units on the Settlement Date
as specified in the Election Form. To the extent the following vesting
provisions are not met, the Restricted Stock Units shall be immediately
forfeited and terminated.
The Restricted Stock Units shall become fully vested on [DATE THAT IS ONE YEAR
FROM AWARD DATE], so long as the Participant continued to serve on the Board of
Directors of the Company during the period beginning on the date of grant to
[DATE THAT IS ONE YEAR FROM AWARD DATE]; provided, however, that upon a Change
in Control (as defined in the Plan), the vesting of all Restricted Stock Units
shall accelerate, regardless of whether the aforementioned vesting requirements
have been satisfied.

 



--------------------------------------------------------------------------------



 



OUTDOOR CHANNEL HOLDINGS, INC.
2004 LONG-TERM INCENTIVE PLAN
 
Restricted Stock Unit Election Form
 
TO: Chief Financial Officer, Outdoor Channel Holdings, Inc. (the “Company”)
FROM:                                                             (the
“Participant”)
     I hereby elect to defer the settlement of my Restricted Stock Units that I
would otherwise receive from the Company, subject to the terms and conditions of
the Company’s 2004 Long-Term Incentive Plan (the “Plan”) and this Restricted
Stock Unit Election Form (the “Election”). I understand that my election is
irrevocable. The terms of my election are as follows:
     1. Restricted Stock Units to which Election applies.
o My Election applies to the Award of Restricted Stock Units granted on
                     (the “Date of Grant”).
o My Election applies to any Award that I may be granted in the calendar year
which begins after the date of this Election.
          2. Restricted Stock Units Deferred. I elect to defer settlement of
[100% of my Award.] or [the following portion of my Award (must be at a minimum
of at least 10% and may increase in 5% increments thereafter):
          ______ %]
     3. Restricted Stock Units Deferral Elections. I hereby make the following
elections with respect to the settlement of my vested Restricted Stock Units. I
understand that if I fail to make an election, or if the election is terminated,
that I will be deemed to have elected settlement of my Restricted Stock Units
when such units vest as provided in the Restricted Stock Units Notice of Grant.
Form of Settlement of Deferred Restricted Stock Units: I understand that my
shares of Stock will be payable in a single lump sum payment.
Settlement Date: Subject to the terms of the Plan and my deferred Restricted
Stock Units Agreement (the “Agreement”), I will receive shares of Stock in
settlement of my Award (to the extent vested) within 30 days of the earlier of
(i) any Settlement Date I have elected below, (ii) the date of my termination of
Continuous Service or (iii) the date of any Change in Control.
     I understand that:
     A Settlement Date that I select may be no earlier than January 1 of the
third calendar year

-2-



--------------------------------------------------------------------------------



 



following the date of this Election.
     That I may (but am not required) to elect a Settlement Date, however, if I
don’t select a Settlement Date, but have completed this form and elected to
defer settlement of the Award beyond the date such award would have become
vested, that I will have made an irrevocable election to defer settlement of the
Award until my termination of Continuous Service.

         
 
  o   I elect a Settlement Date for 100% of my Award on ________________.
(please select a date no earlier than January 1 of the third calendar year
following the date of this Election, however, remember that the Award becomes
vested on the date provided in the Notice of Grant and unless you elect to defer
settlement by completing this form, would be settled on the vesting date)
 
       
 
  o   I do not elect a Settlement Date (and I understand this means that the
Settlement Date will be the date I terminate Continuous Service).

     Change of Settlement Date:
I understand that I may make, with the consent of the Company, a subsequent
election to further defer settlement of this Award, and that such an election
must be made at least one (1) year prior to my originally selected Settlement
Date and I further understand that my newly elected Settlement Date must be at
least five (5) years after the date of the originally selected Settlement Date.
I further understand that the ability to make such a subsequent deferral
election may not be available to me in the future if the Company changes its
administration policies to reflect any changes to the applicable law governing
deferred compensation.
     4. Filing of Election.
     If this Election is being completed for a specific Award, it must be filed
with the Chief Financial Officer of the Company no later than thirty (30) days
after the Date of Grant. No Election filed after this date will be effective.
     If instead this Election is being completed for an Award that might be
granted in a future year, it must be filed with the Chief Financial Officer of
the Company no later than December 31st of the calendar year prior to the year
such Award will be granted.
     5. Irrevocability of Election. This Election will become irrevocable after
it has been submitted to the Company’s Chief Financial Officer.
     6. Award is Unfunded. I understand that the Company has not formally funded
my Award and that I am considered a general unsecured creditor of the Company
with respect to my rights under the Award.
     7. Subject to Plan. This Election is in all respects subject to the terms
and conditions of the Plan. Should any inconsistency exist between this
Election, the Plan, the Restricted Stock Units Agreement, and/or any applicable
law, then the provisions of either the applicable law or the Plan will control,
with the Plan subordinated to the applicable law.

        Participant Signature   Date

-3-